705 S.E.2d 741 (2011)
Cheyenne Saleena STARK, a Minor, Cody Brandon Stark, a Minor, by their Guardian ad Litem, Nicole Jacobsen
v.
FORD MOTOR COMPANY, a Delaware Corporation.
No. 313PA10.
Supreme Court of North Carolina.
February 3, 2011.
K. Edward Greene, Raleigh, for Stark, Cheyenne Saleena et al.
Mr. Kirk G. Warner, Raleigh, for Ford Motor Company.
Robert L. Wise, Richmond, VA, for Ford Motor Company.
Adam Charnes, Winston-Salem, for Ford Motor Company.
Stephen J. Darmody, Miami, FL, for National Association of Manufacturers, et al.
Andrew H. Erteschik, Raleigh, for NC Assoc. of Defense Attorneys and NC Chamber.
Burley B. Mitchell, Jr., Raleigh, for Product Liability Advisory Council.
William F. Womble, Winston-Salem, for Product Liability Advisory Council.

ORDER
Upon consideration of the petition filed on the 29th of July 2010 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 3rd of February 2011."
Therefore the case is docketed as of the date of this order's certification. Briefs of the respective parties shall be submitted to this Court within the times allowed and in the manner provided by Appellate Rule 15(g)(2).
Defendant shall forthwith submit an appeal bond to this Court, as provided by Appellate Rule 17(b). The bond may be in cash or by a written undertaking with good and sufficient surety in the sum of $250.00.